Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The examiner acknowledges amendments dated 8/6/2021. With the amendments, claims 1-7 remain pending.  Claim 1 is amended. The amendments have been accepted as proper in that no new material has been added.
Response to Arguments
Applicant’s arguments, see Remarks, filed 8/6/2021, with respect to claims 1-11, as amended, have been fully considered and are persuasive.  The earlier action in advertently considered the first claim set that did not include claims 12-14.  As such claims 12-14 were not considered on the merits in the previous Office Action.  The rejections presented to the previous version of the claims 1-11 are overcome and the case in now in condition for allowance.  However, claims 12-14 regarding the method of making a diamond file will be rejected in a new non-final rejection.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fletcher (U. S. Patent 4,079,552).
(1) Regarding claim 12, Fletcher teaches a method of making a ( ) filing tool, the method comprising: 
obtaining an axially elongate device defining substantially rounded body 10; 
coating at least one end of the substantially rounded body with a metal plating (column 2 lines 34-38); 
depositing diamond particles onto the metal plating to form a diamond tipped file having a rounded surface the circumference (column 2 lines 34-38). 
Fletcher teaches the process provides an abrasive surface useful for may grinding applications (column 2 lines 34-36).
(2) Fletcher does not teach the resultant surface of which comprises a diameter corresponding to the size of string to be placed within a nut of the stringed instrument.
(3) Nut files with a resultant surface of which comprises a diameter corresponding to the size of string to be placed within a nut of the stringed instrument are widely known. The motivation for the sizing of the file is make the size of the groove to correspond to the size of the string to be inserted. 
(4) The method of a making a filing tool taught by Fletcher may be modified wherein the resultant surface of which comprises a diameter corresponding to the size of string to be placed within a nut of the stringed instrument.
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated for sizing the file is make the size of the groove to correspond to the size of the string to be inserted. 
(1) Regarding claim 13, Fletcher teaches the method of claim 12,
(2) Fletcher does not teach the limitation wherein the circumference of the diamond tipped file comprises a diameter of from approximately 0.013 inches to approximately 0.056 inches.
(3) For a set of known heavy gauge strings for a guitar there is a set of dimensions for smallest string of 0.013 inch to largest string if 0.056 inch, and the person of ordinary skill will find it obvious to size the file to make the nut groove for the largest gauge of string available for the instrument. 

    PNG
    media_image1.png
    111
    435
    media_image1.png
    Greyscale

Strings sizes for the gauges of acoustic guitar strings.
(4) The method by Fletcher may be modified wherein the circumference of the diamond tipped file comprises a diameter of from approximately 0.013 inches to approximately 0.056 inches.
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated that the size of the nut file for making the nut groove to match the nut groove for the largest gauge of string available for the instrument.
(1) Regarding claim 14, Fletcher teaches the method of claim 12, 
(2) Fletcher does not teach the filing device wherein the axially elongate device is steel.
(3) Fletcher teaches the axially elongate device is a metal. One of the most common materials for tools is steel, where steel is generally a high strength material. 
(4) The method according to Fletcher may be modified wherein the axially elongate device is steel. 
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated that steel is a widely used material recognized for its strength. 
Allowable Subject Matter
Claims 1-7 and 10-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowable for a nut filing tool for a stringed instrument, the nut filing tool comprising 
a body and a diamond tipped file, wherein the diamond tipped file has a uniformed circumference the diameter of which corresponds to the size of string to be placed within a nut of the stringed instrument, 
wherein upon engagement of the nut filing tool with the nut of the stringed instrument a slot with a substantially rounded recess formed therein.
The examiner cited Oyamada et al. (U. S. Patent 6,565,356) with respect to claim 1.  The reference involves a rounded, but with a convex curve shaped profile and the problem-solving area is for use to prepare a tooth for a root canal.  The claim now cites a uniformed circumference, which is understood to mean the file has a uniform circumference, which is not 
Claims 2-7 are allowable for dependence on the allowable independent claim 1 and for the citation of further distinguishing subject matter.
Claim 10 is allowable for a plurality of nut filing tools for a stringed instrument, 
each nut filing tool comprising a body and a diamond tipped file that defines uniformed circumference the diameter of which corresponds to a string to be placed within a nut of the stringed instrument, 
wherein when each nut filing tool engages with the nut of the stringed instrument a plurality of substantially rounded slots are formed, each slot having a different size opening.
Claim 10, as in claim 1, in there is a contrast to Oyamada et al. who teaches a convex curve shaped profile and the problem-solving area is for use to prepare a tooth for a root canal.  Claim 10 teaches the diamond tipped file that defines a uniformed circumference diameter and plural files sized for the nut of the stringed instrument of a plurality of substantially rounded slots. .  CN 203265790 U, cited by the applicant, also teaches another shape of composite file that includes another profile involving faces with diamond coatings. Claim 10 is non-obvious with respect to the references because of the tool profile, tool sizing and the problem solving area of the cited file. 
Claim 11 is allowable for dependence on the allowable independent claim and for the citation of further distinguishing subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT W HORN whose telephone number is (571)272-8591.  The examiner can normally be reached on 7:30-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT W HORN/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        September 10, 2021